Case 5:19-cv-01186-GW-AFM Document 24 Filed 03/04/21 Page 1 of 1 Page ID #:1075



   1

   2
                                                              JS-6
   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11    THOMAS RAYMILLIER                   Case No. 5:19-cv-01186-GW (AFM)
  12    TENNARD, JR.,

                           Petitioner,      JUDGMENT
  13
              v.
  14

  15    ROBERT NEUSCHMID, Warden,

  16                       Respondent.
  17

  18         This matter came before the Court on the Petition of THOMAS RAYMILLIER
  19   TENNARD, JR. for a writ of habeas corpus. Having reviewed the Petition and
  20   supporting papers, and having accepted the findings and recommendation of the
  21   United States Magistrate Judge,
  22         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
  23   is dismissed with prejudice.
  24

  25   DATED: March 4, 2021
  26
                                          _____                            ______
  27
                                                 GEORGE H. WU
  28                                       UNITED STATES DISTRICT JUDGE
